DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Felts et al. (US 2013/0041241).
Felts discloses a vessel (syringe) having a lumen defined at least in part by a wall, the wall having an interior surface facing the lumen, an outer surface, and a coating set on the interior surface comprising at least one tie coating or layer, at least one barrier coating or layer, and at least one pH protective coating or layer, the tie coating or layer comprising SiOxCy or SiNxCy wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3, the tie coating or layer having an interior surface facing the lumen and an outer surface facing the wall interior surface, the barrier coating or layer being from 2 to 1000 nm thick and comprising SiOx, wherein x is from 1.5 to 2.9, the barrier coating or layer of SiOx having an interior surface facing the lumen and an outer surface facing the interior surface of the tie coating or layer, the barrier coating or layer being effective to reduce the ingress of atmospheric gas into the lumen compared xCy or SiNxCy wherein x is from about 0.5 to about 2.4 and y is from about 0.6 to about 3, the pH protective coating or layer having an interior surface facing the lumen and an outer surface facing the interior surface of the barrier coating or layer, wherein at least a portion of the wall comprises cyclic olefin polymer (paragraphs [0050] – [0058], [0061] – [0066], [0181] – [0183], [0277] – [0296]).
With regard to claims 1-2, 9-10, 15 and 19-20 the contents of the vessel do not further limit the vessel itself and are given no patentable weight.  Felts discloses a biologically active composition contained in the syringe having a pH of from 4 – 9 (paragraphs [0106], claim 64).
With regard to claims 11-12 and 19, Felts discloses the recited thicknesses (paragraphs [0050] – [0058], [0061] – [0066], [0181] – [0183], [0277] – [0296]).
With regard to claims 17 and 18, the recited FTIR characteristics and O-parameter are inherent in Felts since Felts discloses the same materials recited for the pH protective layer (paragraphs [0050] – [0058], [0061] – [0066], [0181] – [0183], [0277] – [0296]).
With regard to claims 1, 4, 7, 13-14, Felts inherently discloses the recited shelf life since Felts discloses the syringe comprising all of applicant’s recited layers as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 1-23 and 1-16 of U.S. Patent Nos. 10,912,714, 9,554,968 and 10,016,338 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17, 1-23 and 1-16 of U.S. Patent Nos. 10,912,714, 9,554,968 and 10,016,338 respectively encompass the scope of instant claims 1-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 13, 2021